

117 HR 178 IH: No Budget, No Pay Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 178IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Wittman introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide that the salaries of Members of a House of Congress will be held in escrow if that House has not agreed to a concurrent resolution on the budget for fiscal year 2022 by April 15, 2021.1.Short titleThis Act may be cited as the No Budget, No Pay Act.2.Holding salaries of Members of Congress in escrow upon failure to agree to budget resolution(a)Holding salaries in escrow(1)In generalIf by April 15, 2021, a House of Congress has not agreed to a concurrent resolution on the budget for fiscal year 2022 pursuant to section 301 of the Congressional Budget Act of 1974, during the period described in paragraph (2) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.(2)Period describedWith respect to a House of Congress, the period described in this paragraph is the period which begins on April 16, 2021 and ends on the earlier of—(A)the day on which the House of Congress agrees to a concurrent resolution on the budget for fiscal year 2022 pursuant to section 301 of the Congressional Budget Act of 1974; or(B)the last day of the One Hundred Seventeenth Congress.(3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).(4)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Seventeenth Congress.(5)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.(b)Treatment of Delegates as MembersIn this section, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress.(c)Payroll Administrator DefinedIn this section, the payroll administrator of a House of Congress means—(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and(2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.